DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Hence, this Office Action response to the amendment and argument field by applicant on November 22, 2021, in response to the Office Action mailed on October 06, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being patentable over Koke (US 2008/0229717), in view of  Brenhouse (US 6,550,583).
With respect to claim 1, Koke discloses a system comprising: 
a plurality of telescoped bagging arm segments moveably coupled together in an order according to respective diameters of the plurality of telescoped bagging arm segments the plurality of telescoped bagging arm segments including at least one bagging arm segment
configured to vertically hang a bag over a scale at a first position in use with the system (figure 5C, 5D, 5E and paragraph [0027]); 
a scanning system configured to provide a characteristic of an item in use with the system (paragraphs [0028] - [0030]); and 
a processor operatively coupled to the plurality of telescoped bagging arm segments and to the scanning system, the processor configured to move, responsive to the characteristic of the item in use with the system, the plurality of telescoped bagging arm segments from the first position to a second position associated with the system with the bag hanging from the at least one bagging arm segment in use with the system the plurality of telescoped bagging arm segments (paragraph [0030] discloses that the “information being processed” and figure 5C, 5D and 5E and paragraph [0027] disclose responsive to the characteristic the bagging art open).
Koke discloses all of the limitations above and also discloses in paragraph [0030] that the information being processed which inherently discloses a processor but does not explicitly disclose the feature of self-checkout system, and processor circuitry.
However, Brenhouse teaches the feature of self-checkout system, and processor circuitry (abstract and column 5 lines 55-60).

With respect to claim 2, Koke further discloses the feature wherein the scanning system is configured to provide a volume of the item as the characteristic, a weight of the item as the characteristic, a count of the item as the characteristic, and/or a maximum dimension of the item as the characteristic (paragraphs [0027] and [0028]).
With respect to claim 3, Koke further discloses the feature wherein the processor circuit is configured to move the bagging arm segments responsive to an aggregated value of respective characteristics of items in a single bag (paragraphs [0028] and [0029]).
With respect to claim 4, Koke further discloses the feature wherein the system is further configured to move the bagging arm segments relative to one another based on a volume or weight capacity of the bag (paragraphs [0028] and [0029]), and 
Brenhouse further teaches the feature of processor circuit (abstract and column 5 lines 55-60).
With respect to claim 5, Brenhouse further teaches the feature further comprising: the self-checkout scale located beneath the bagging arm segments, wherein the self-checkout scale is configured to weigh the item (abstract, claim 1).
With respect to claim 6, Koke further discloses the feature further comprising: an actuator coupled to the bagging arm segments, the actuator configured to linearly extend at least one of the bagging arm segments (figure 2 and paragraph [0032] states “The lift and width 
With respect to claim 7, Koke further discloses the feature wherein the bagging arm segments comprises a plurality of first and second bagging arm segments located on both sides of the bag (figure 5C and paragraph [0033]).
With respect to claim 8, Koke further discloses the feature further comprising: a brace coupled to a remote end of the bagging arm segments (figure 5C), and 
Brenhouse teaches the feature wherein the brace extending to contact the self-checkout scale (abstract).
With respect to claim 9, Koke further discloses the feature further comprising: a plurality of retaining protrusions, wherein a respective one of the plurality of retaining protrusions protrudes vertically from a respective one of the plurality of telescoped bagging arm segments (figure 5C).
With respect to claim 10, Koke further discloses the feature wherein each of the bagging arm segments is configured to hold a respective bag while the bagging arm segments are moved (paragraphs [0039] and [0040]).
With respect to claim 11, Koke further discloses the feature wherein the processor circuit is further configured to, responsive to the characteristic of the item, move the bagging arm segments to move the bag away from the first position to the second position (figure 5C and paragraphs [0034]).
With respect to claim 12, Koke further discloses the feature wherein the processor circuit is further configured to filter weighing by the self-checkout scale during movement of the plurality of telescoped bagging arm segments (paragraphs [0036]).
claim 13, Koke discloses a bagging system apparatus comprising: 
a plurality of bagging arm segments moveably coupled together, the plurality of bagging arm segments including at least one bagging arm segment configured to vertically hang a bag at a first position over a scale associated with a system in use with the system and configured to move to a second position associated with the system with the at least one bagging arm segment in use with the system (figure 5C, 5D, 5E and paragraph [0027]); 
a plurality of retaining protrusions, wherein a respective one of the plurality of retaining protrusions protrudes vertically from a respective one of the plurality of bagging arm segments to hang the bag over the scale in the first and second position (figure 5C);
and 
an actuator operatively coupled to the plurality of bagging arm segments and configured to move the plurality of bagging arm segments horizontally from the first position to the second position (figure 2 and paragraphs [0027] and [0032]).
Koke discloses all of the feature above but does not explicitly disclose the feature of moving towards the bagging responsive to characteristics of items stored in a memory, during a self-checkout process.
However, Brenhouse teaches the feature of moving towards the bagging responsive to characteristics of items stored in a memory, during a self-checkout process (column 2 lines 6-15).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Koke to include the feature of moving towards the bagging responsive to characteristics of items stored in a memory, during a self-checkout process as taught by Brenhouse in order to bagging based upon product characteristics. 
claim 14, Koke further discloses the feature wherein the plurality of arm segments comprises a plurality of telescoped arm segments moveably coupled together in an order according to respective diameters of the plurality of telescoped bagging arm segments (paragraphs [0039] and [0040]).
With respect to claim 15, Brenhouse further discloses the feature further comprising: the self-checkout scale located beneath the bagging arm segments (abstract).
With respect to claim 16, Brenhouse further discloses the feature wherein the plurality of bagging arm segments are arranged in a carousel layout (abstract, figure 8).
With respect to claim 17, Koke discloses a non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform operations for bagging system, comprising: 
receiving a characteristic of an item scanned by a user of a system for placement into a bag during a process (figure 5C, 5D, 5E and paragraph [0027]); 
providing an instruction to actuate a plurality of bagging arm segments the plurality of bagging arm segments including at least one bagging arm segment configured to vertically hang the bag over a scale in use at a first position during the process, to move the bag from first position to a second position associated with the system during the process (figure 5C, 5D, 5E and paragraph [0027]).
Koke discloses all of the limitations above but does not explicitly disclose the feature of self-checkout system.
However, Brenhouse teaches the feature of self-checkout system (abstract and column 5 lines 55-60).

With respect to claim 18, Koke further discloses the feature further comprising: filter weighing of the item during movement of the plurality of bagging arm segments (paragraphs [0036]).
With respect to claim 19, Argue further discloses the feature further comprising: providing an instruction to actuate the bagging arm segments to a nested configuration after completion of the checkout process (abstract, figures 1, 3 and 5 paragraphs [0019] and [0022]).
With respect to claim 20, Argue further discloses the feature wherein the characteristic comprises a size of the item (abstract, figures 1, 3 and 5 paragraphs [0019] and [0022]).


Response to Arguments
Applicant's arguments filed on November 22, 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument regarding the amendment examiner notes that, figures 5C, 5D, 5E and paragraph [0027] of Koke reference discloses the feature where the protustion of the bagging arm is shown in the figures and also paragraph [0027] states, “the conveyors can be arranged to load products into the bags by telescoping or moving forward into the bags to an extent dependent upon the size of the product i.e. further for longer products than for shorter products, based on product size information previously acquired at the upstream product information acquisition stage”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687